Citation Nr: 1540538	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-13 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic histoplasmosis.

2.  Entitlement to service connection for coughing seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1979 to May 1982, and from August 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded the matter in June 2012 and again in August 2014.  Most recently, in August 2014, the Board remanded the matter for additional development that included obtaining Social Security Administration disability records, associating outstanding VA treatment records, and providing a VA medical opinion.  The additional development instructed by the August 2014 Board Remand directives has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2014 Board Remand is included in the Duties to Notify and Assist section below.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran has a current chronic histoplasmosis disability that manifests coughing paroxysms.  

2.  The Veteran does not have a current coughing disability that can be distinguished from the chronic histoplasmosis.

3.  The Veteran experienced symptoms of a respiratory disorder in service.

4.  The current chronic histoplasmosis disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic histoplasmosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The criteria for service connection for coughing seizures have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a June 2007 letter sent prior to the initial denial of the claims in October 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and the Veteran's written statements.  Pursuant to the August 2014 Board Remand, VA also obtained the Veteran's Social Security Administration disability benefit records. 

VA examined the Veteran for a respiratory disorder in August 2012.  The August 2012 VA examiner interviewed the Veteran regarding past and present symptomatology, physically examined the Veteran, and provided a diagnosis and medical opinion.  A second medical opinion was provided by a VA pulmonologist in September 2012 based, in part, on an earlier pulmonary consultation.  As the VA medical opinions conflicted, the Board remanded the matter for a third opinion in August 2014.  The October 2014 VA medical opinion that followed included a comprehensive review of the claims file and earlier VA medical opinions, and reached a third medical opinion based on all the evidence.  The Board finds that the August 2012, September 2012, and October 2014 VA medical opinions, in sum, provide an adequate basis to assist in determining the nature and etiology of the Veteran's respiratory disorder; therefore, no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that chronic histoplasmosis was incurred in service.  Specifically, the Veteran asserts that chronic histoplasmosis was caused by working in enclosed spaces and being exposed to toxic paint while serving on the U.S.S. Sacramento.  See November 2006 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the Veteran has a current chronic histoplasmosis disability.  The October 2014 VA examiner provided this diagnosis after reviewing the medical history dating back to 1998, as well as a review of the claims file.  The same diagnosis was provided by a VA pulmonologist in an August 1, 2012 VA pulmonary consultation.

While the evidence includes an August 6, 2012 VA examination report that rules out histoplasmosis and instead diagnoses reactive airways disease (RAD), the weight of the evidence is against finding a current RAD disability.  Both the October 2014 VA examiner and the August 2012 VA pulmonologist (author of August 1, 2012 VA pulmonary consultation report and September 17, 2012 review of the August 2012 VA examination report) opined that the RAD diagnosis was erroneous.  The October 2014 VA examiner explained that the RAD diagnosis was not supported by the current clinical picture or the evidence provided in the record, specifically, the service treatment records.  Accordingly, the Board finds that the Veteran has a current chronic histoplasmosis disability.

Within this context, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a current coughing disability that can be distinguished from the chronic histoplasmosis.  When asked to provide an opinion as to whether the Veteran has active chronic histoplasmosis and/or a chronic disorder characterized by coughing seizures, the October 2014 VA examiner opined that the Veteran has chronic histoplasmosis as well as coughing paroxysms resulting from the histoplasmosis infection and the resulting immune response.  The October 2014 VA examiner went on to discuss the respiratory symptoms as a single disorder (histoplasmosis).  Similarly, the August 2012 VA pulmonary consultation report lists a diagnosis of histoplasmosis and notes that it is "more than likely that the cough is secondary to histoplasmosis."  As such, the evidence does not demonstrate that the Veteran has a current coughing disability that can be distinguished from the chronic histoplasmosis disability.

The Board next finds that the Veteran experienced symptoms of a respiratory disorder in service.  Service treatment records include treatment for an upper respiratory infection in April 1987.  Additionally, in the November 1990 report of medical history completed prior to service separation, the Veteran disclosed a history of chronic cough attributed to allergies.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current chronic histoplasmosis disability is related to service.  The October 2014 VA examiner opined that it is not likely that chronic histoplasmosis was caused by active duty service.  The October 2014 VA examiner reasoned that the Veteran was not exposed to any fume or chemical known to cause granulomatous disease or adenopathy.  The October 2014 VA examiner also supported the opinion with evidence including that (1) the chronic cough was attributed to allergies at service separation, (2) the radiographical finding of adenopathy is not consistent with inhalation exposure, and (3) that inhalation exposures are more likely to produce airways disease or a more diffuse, and not focal, pulmonary parenchymal infiltrates.

Similarly, the August 1, 2012 VA pulmonologist effectively ruled out a relationship between the Veteran's coughing symptoms and service.  Specifically, the VA pulmonologist opined that, while it is possible that the coughing could be secondary to inhalational paint exposure, it is more likely to be due to histoplasmosis.  The VA pulmonologist earlier stated that the histoplasmosis is caused by an immune reaction to exposure to histoplasma fungus.  Given these statements, it can be inferred that the VA pulmonologist would not relate histoplasmosis to inhalational paint exposure.  The September 2012 VA opinion is of no probative value because it is based on the inaccurate factual premise of there being a RAD disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

To the extent that the Veteran has asserted that a current respiratory disorder is due to toxic fume exposure during service, the evidence does not demonstrate that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current chronic histoplasmosis disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2008) n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The question of causation of histoplasmosis involves knowledge of the respiratory system, an understanding of the risk factors for histoplasmosis, and the ability to differentiate the effects of various internal processes and external exposures that can cause respiratory disease.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of histoplasmosis are not afforded any probative weight.

For these reasons, the Board finds that the current chronic histoplasmosis disability is not related to service.  Because the preponderance of the evidence is against the claim for service connection for chronic histoplasmosis, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   As there is no separate coughing disability that can be distinguished from the histoplasmosis, the claim for service connection for a coughing disability must also be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).


ORDER

Service connection for chronic histoplasmosis is denied.

Service connection for coughing seizures is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


